DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated August 22, 2022.  Currently, claims 1-12, 14-28 are pending in the application.  Claims 5-9 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent No 8,834,993) in view of Slaughter (US Patent No 220,181) and Jalla (US Patent No 10,817,838).

Referring to claim 1:  Yang teaches a deck (col 3, lines 10-20); and a plurality of panels (item 410) positioned on the deck; each of the panels comprising: an upper surface; a lower surface; a plurality of peripheral edges; and adhesive strips (item 402) positioned along the lower surface.  Yang does not teach wherein each of the panels comprises a metal panel; wherein the panels are configured to be installed on the deck in predetermined positions based, at least in part, upon a roof geometry and at least one of a design requirement, a building code requirement, an installation practice, or combinations thereof; wherein the roof comprises a loped roof having a slope of at least 2:12.  However, Slaughter teaches each of the panels comprises a metal panel (item A is a metal panel).
It would have been obvious to one of ordinary skill to create the device taught by Yang with the characteristic of being metal as taught by Slaughter in order to improve durability of the panel.  It is well known metal panel roofing tiles have a significant lifespan over other materials.  They do not teach wherein the panels are configured to be installed on the deck in predetermined positions based, at least in part, upon a roof geometry and at least one of a design requirement, a building code requirement, an installation practice, or combinations thereof; wherein the roof comprises a loped roof having a slope of at least 2:12. However, Jalla teaches wherein the panels are configured to be installed on the deck in predetermined positions based, at least in part, upon a roof geometry and at least one of a design requirement, a building code requirement, an installation practice, or combinations thereof (abstract).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Yang using a design taught by Jalla in order to cover a specific roof design or building code requirements for a roof.  They do not teach the roof having a slope of 2:12.  However, the Examiner gives Official Notice that having a roof of 2:12 is well known in the art in order to provide a slope to a roof.  A roof with less slope is considered to be more of a flat roof than one with a slope to it.

Referring to claim 2:  Yang, Slaughter, and Jalla teach all the limitations of claim 1 as noted above.  Additionally, Yang teaches the panels are configured to be installed on the deck in overlapping courses with the adhesive strips of the panels disposed in regions of overlap between adjacent panels of the overlapping courses and configured to secure the adjacent panels and reduce migration of water between the adjacent panels (figure 4).

Claim(s) 3, 4, 10-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Slaughter, Jalla and French et al. (US Patent No 10,422,138) (“French”).

Referring to claim 3:  Yang, Slaughter, and Jalla teach all the limitations of claim 1 as noted above.  They do not teach further comprising instructions identifying a position at which each panel of the plurality of panels is to be installed on the deck.  However, French teaches further comprising instructions identifying a position at which each panel of the plurality of panels is to be installed on the deck (col 4, lines 26-30).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Yang, Slaughter, and Jalla with the instructions taught by French in order to make assembly easier by having instructions at the ready.  It is well known to label assembly parts with their location when constructing structures.

Referring to claim 4:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 3 as noted above.  Additionally, French teaches the instructions are applied along the lower surface of at least one of the plurality of panels (French teaches upper surface col 4, lines 26-30).  It would have been obvious to place the instructions on a lower surface so that after installation they are no longer exposed.

Referring to claim 10:  Yang teaches a plurality of roofing panels (item 410), each roofing panel comprising: an upper surface; a lower surface; a plurality of peripheral edges.  Yang does not teach wherein each of the roofing panels comprises a metal roofing panel; wherein the plurality of roofing panels are configured to be installed on a deck to form a roof in accordance with an assessment of a geometry for the roof; wherein the roof comprises a sloped roof having a slope of at least 2:12; and instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position on the roof based, at least in part, upon3 WBD (US) 56331509v1the geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof.  However, Slaughter teaches each of the roofing panels comprises a metal roofing panel (item A is a metal panel).
It would have been obvious to one of ordinary skill to create the device taught by Yang with the characteristic of being metal as taught by Slaughter in order to improve durability of the panel.  It is well known metal panel roofing tiles have a significant lifespan over other materials.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the panels to be installed on a roof deck in order to allow for retrofit on a roof with a deck.  Having a deck also allows for additional rigidity of the building.  They do not teach wherein the plurality of roofing panels are configured to be installed to form a roof in accordance with an assessment of a geometry for the roof; wherein the roof comprises a sloped roof having a slope of at least 2:12; and instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position on the roof based, at least in part, upon3 WBD (US) 56331509v1the geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof.  However, Jalla teaches wherein the plurality of roofing panels are configured to be installed to form a roof in accordance with an assessment of a geometry for the roof (abstract).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Yang and Slaughter using a design taught by Jalla in order to cover a specific roof design or building code requirements for a roof.  They do not teach wherein the roof comprises a sloped roof having a slope of at least 2:12; and instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position on the roof based, at least in part, upon3 WBD (US) 56331509v1the geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof.  However, French teaches and instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position on the roof based, at least in part, upon3 WBD (US) 56331509v1the geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof (col 4, lines 26-30).  
	It would have been obvious to one of ordinary skill in the art to create the device taught by Yang and Jalla with the instructions taught by French in order to make assembly easier by having instructions at the ready.  It is well known to label assembly parts with their location when constructing structures. Additionally, the Examiner gives Official Notice that having a roof of 2:12 is well known in the art in order to provide a slope to a roof.  A roof with less slope is considered to be more of a flat roof than one with a slope to it.


Referring to claim 11:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  They do not specifically teach the instructions for installation of each of roofing panel is applied along a lower surface of at least one of the plurality of roofing panels.  However, French teaches the instructions are applied along the upper surface of at least one of the plurality of panels (col 4, lines 26-30).  It would have been obvious to place the instructions on a lower surface so that after installation they are no longer exposed.

Referring to claim 12:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  Additionally, Yang teaches at least one self-seal strip (item 402) positioned along the lower surface of each roofing panel adjacent a peripheral edge thereof; the at least one self-seal strip configured to attach the roofing panel to an upper surface of an adjacent roofing panel.

Referring to claim 14:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 13 as noted above.  They do not specifically teach at least some of the roofing panels of the plurality of roofing panels are sized for installation on the deck of the roof according to the predetermined position thereof.  However, it would have been obvious to one of ordinary skill to size the panels to be installed on a specific roof configuration as this is a common element of design.  A specific installation would be designed in order to maximize material usage.

Referring to claim 15:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 14 as noted above.  They do not specifically teach at least some of the plurality of roofing panels are sized at a site of installation of the roof.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 16:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  They do not specifically teach wherein at least a portion of the plurality of roofing panels comprise a quantity of roofing panels formed with predetermined standard roofing panel configurations.  However, it would have been obvious to one of ordinary skill for the panels to be standard as this makes manufacture and installation easier.

Referring to claim 17:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 16 as noted above.  Additionally, Jalla teaches the quantity of roofing panels and position of each roofing panel of the plurality of roofing panels is determined based, at least in part, on the geometry of the roof (Abstract).  Sizing to the geometry of the roof allows for minimal waste.

Referring to claim 18:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  Additionally, French teaches the instructions for installation of each roofing panel comprise a plurality of markings applied along the upper surface, the lower surface or both the upper surface and lower surface of at least selected roofing panels of the plurality of roofing panels (col 4, lines 26-30).  Having directions on a surface allows for easy reference.

Referring to claim 19:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 18 as noted above.  Additionally, French teaches the markings comprise permanent markings, non-permanent markings, or combinations thereof (col 4, lines 26-30).  Permanent markings ensures they will not disappear before installation.

Referring to claim 20:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  Additionally, French teaches the instructions for installation of each roofing panel comprise a plurality of non-permanent markings applied along at least one of the upper and lower surfaces of the roofing panels, and comprising a marking material configured to be removed upon exposure to weather (col 4, lines 26-30).  Having removable markings allows them to be removed during or after installation so they do not become exposed.

Referring to claim 21:  Yang, Slaughter, Jalla, and French teach all the limitations of claim 10 as noted above.  They do not teach at least some of the instructions for installation of each roofing panel comprise a water soluble ink, a disappearing ink, a UV ink, or a combination thereof.  However, it would have been obvious to choose a specific ink in order to allow for easy removal.

Claim(s) 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Slaughter, French and Jalla.

Referring to claim 22:  Yang teaches a plurality of roofing panels (item 410), each roofing panel comprising: an upper surface; a lower surface; a plurality of peripheral edges.  Yang does not teach wherein each of the roofing panels comprises a metal roofing panel; and instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position along a roof based, at least in part, upon an assessment of a geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof; wherein the instructions for installation of each roofing panel comprise a plurality of markings applied along the upper surface, the lower surface, or both the upper surface and lower surface of at least selected roofing panels of the plurality of roofing panels; wherein at least some of the markings of the plurality of markings comprise non- permanent markings.  However, Slaughter teaches each of the panels comprises a metal panel (item A is a metal panel).
It would have been obvious to one of ordinary skill to create the device taught by Yang with the characteristic of being metal as taught by Slaughter in order to improve durability of the panel.  It is well known metal panel roofing tiles have a significant lifespan over other materials.  However, French teaches instructions for installation of each roofing panel of the plurality of roofing panels at a predetermined position along a roof wherein the instructions for installation of each roofing panel comprise a plurality of markings applied along the upper surface, the lower surface, or both the upper surface and lower surface of at least selected roofing panels of the plurality of roofing panels; wherein at least some of the markings of the plurality of markings comprise non- permanent markings (col 4, lines 26-30, item 14 is removable and therefore the markings are removable).
It would have been obvious to one of ordinary skill in the art to create the device taught by Yang and Slaughter with the instructions taught by French in order to make assembly of the roof easier.  They do not teach the instructions are based, at least in part, upon an assessment of a geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof.  However, Jalla teaches the instructions are based, at least in part, upon an assessment of a geometry of the roof and at least one of a building code requirement, a design requirement, an installation practice, or combinations thereof (Abstract).
	It would have been obvious to create the device taught by Yang, Slaughter, and French with the design requirements taught by Jalla in order to properly size and cover a roof.  

Referring to claim 23:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  They do not specifically teach the non-permanent markings comprise a water soluble ink, a disappearing ink, a UV ink, or a combination thereof.  However, it would have been obvious to choose a specific ink in order to allow for easy removal.

Referring to claim 24:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  They do not specifically teach wherein at least some of the markings of the plurality of markings comprise a map, diagram, directions, indicators or combinations thereof, and are configured to instruct an installer as to a roofing panel type, a location, placement, or positioning of each roofing panel orTitle: STEEP SLOPE ROOFING PANEL SYSTEM AND METHODApplication No. 17/149,810 of roofing panels along the roof, an installation order of the roofing panels, an assigned roof plane for installation of the roofing panels, horizontal or vertical offsets of the roofing panels, placement of fasteners for securing the roofing panels to adjacent roofing panels, bending, cutting or manipulating portions of the roofing panels for interaction with roof obstructions, or combinations thereof.  However, it would have been obvious to one of ordinary skill in the art to choose multiple reasons why the roof would need to be designed to a certain specification which would require specific instructions to be presented to the installer.

Referring to claim 25:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  French teaches installation instructions on a top surface (col 4, lines 26-30).  It would have been obvious to one of ordinary skill to place the instructions on any surface that would result in the instructions being hidden after installation in order to prevent them from being visible.

Referring to claim 26:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  Additionally, Yang teaches at least one self-seal strip positioned along the lower surface of each roofing panel, the at least one self-seal strip configured to attach the roofing panel to an upper surface of an adjacent roofing panel (item 402).

Referring to claim 27:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  They do not specifically teach at least some of the markings of the plurality of markings comprise permanent markings applied to the upper surfaces of the roofing panels and configured to imitate a traditional roofing material.  However, it is well known in the art to design roof coverings to resemble traditional roof coverings in order to provide a similar appearance if they are to be temporary.

Referring to claim 28:  Yang, Slaughter, French, and Jalla teach all the limitations of claim 22 as noted above.  They do not specifically teach the plurality of markings comprise permanent markings and non-permanent markings applied to the upper and lower surfaces on the roofing panels by photo printing, ink printing, imprinting, or a combination thereof, and wherein at least some of the non-permanent markings comprise a water soluble ink, a disappearing ink, a UV ink, or a combination thereof.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  Additionally, it would be obvious to choose a specific type of ink that would be suitable for the specific installation.  It could be desired for the ink to be durable or removable.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.

Applicant has argued that the references do not teach a metal roofing panel.  However, As now rejected, the Slaughter reference teaches the roofing material is a metal panel as it is well known in the art to use metal panels for roofs because of the durability.  Additionally, it would be obvious to use the metal with the specific adhesive connections as this allows for quick install.

Applicant has argued that French does not teach specific instructions for installation of the instant roof.  However, the Examiner contends that French was relied upon to teach including installation instructions on an element of a roof.  This would include the installation specific instructions as they pertain to a specific installation.

	Applicant has argued that the references teach the instructions on a removable sheet.  The Examiner contends that nowhere in the limitations does it require the installation instructions be permanent and remain on the elements after installation.  Having the instructions on a removable sheet is the same as Applicants non-permanent instructions as claimed.

	Applicant argues that French does not teach instructions on a metal sheet.  Again the Examiner relies upon French to teach installation instructions on a roofing material.  The Slaughter reference teaches the specific metal panel.  One of ordinary skill would recognize that the presence of instructions by French could be applied as easily to the metal panel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635